Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 1 of 17 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
 10
 11    ALEXANDRE GOLOVANOV,                       No.
       Individually and on behalf of all others
 12    similarly situated,                        CLASS ACTION COMPLAINT
 13                                               FOR VIOLATIONS OF THE
                           Plaintiff,             FEDERAL SECURITIES LAWS
 14
 15                        v.                     CLASS ACTION
 16    INNATE PHARMA S.A., MONDHER JURY TRIAL DEMANDED
 17    MAHJOUBI, and LAURE-HELENE
       MERCIER,
 18
 19                        Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
 29                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 2 of 17 Page ID #:2




   1         Plaintiff Alexandre Golovanov (“Plaintiff”), individually and on behalf of

   2   all other persons similarly situated, by Plaintiff’s undersigned attorneys, for

   3   Plaintiff’s complaint against Defendants (defined below), alleges the following
   4   based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and
   5   information and belief as to all other matters, based upon, inter alia, the
   6   investigation conducted by and through his attorneys, which included, among
   7   other things, a review of the Defendants’ public documents, conference calls and
   8   announcements made by Defendants, United States Securities and Exchange
   9   Commission (“SEC”) filings, wire and press releases published by and regarding
 10    Innate Pharma S.A. (“Innate” or the “Company”), and information readily
 11    obtainable on the Internet. Plaintiff believes that substantial evidentiary support
 12    will exist for the allegations set forth herein after a reasonable opportunity for
 13    discovery.
 14                             NATURE OF THE ACTION
 15
             1.     This is a class action on behalf of persons or entities who purchased
 16
       or otherwise acquired publicly traded Innate securities between March 10, 2020
 17
       and September 8, 2020, inclusive (the “Class Period”). Plaintiff seeks to recover
 18
       compensable damages caused by Defendants’ violations of the federal securities
 19
       laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
 20
                               JURISDICTION AND VENUE
 21
             2.     The claims asserted herein arise under and pursuant to Sections
 22
       10(b) and 20(a) of the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule
 23
       10b-5 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5).
 24
 25          3.     This Court has jurisdiction over the subject matter of this action

 26    pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

 27    §78aa).
 28
 29                                        1
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 3 of 17 Page ID #:3




   1           4.    Venue is proper in this judicial district pursuant to 28 U.S.C.

   2   §1391(b) and Section 27 of the Exchange Act (15 U.S.C. §78aa(c)) as the alleged

   3   misstatements entered and the subsequent damages took place in this judicial
   4   district.
   5           5.    In connection with the acts, conduct and other wrongs alleged in this
   6   complaint,    Defendants,    directly   or   indirectly,   used   the   means    and
   7   instrumentalities of interstate commerce, including but not limited to, the United
   8   States mails, interstate telephone communications and the facilities of the
   9   national securities exchange.
 10                                         PARTIES
 11            6.    Plaintiff, as set forth in the accompanying certification, incorporated
 12    by reference herein, purchased Innate securities during the Class Period and was
 13    economically damaged thereby.
 14            7.    Defendant Innate purports to be a clinical-stage biotechnology
 15
       company engaged in discovering and developing first-in-class therapeutic
 16
       antibodies that harness the innate immune system to improve cancer treatment
 17
       and clinical outcomes for patients. The Company is incorporated in France, and
 18
       their headquarters are located at 117, Avenue De Luminy-BP 30191 Marseille I0
 19
       13009
 20
               8.    Defendant Mondher Mahjoubi (“Mahjoubi”) served as the
 21
       Company’s Chief Executive Officer (“CEO”) at all relevant times.
 22
               9.    Defendant Laure-Helene Mercier (“Mercier”) served as the
 23
       Company’s Chief Financial Officer (“CFO”) at all relevant times.
 24
 25            10.   Defendants Mahjoubi and Mercier are collectively referred to herein

 26    as the “Individual Defendants.”

 27            11.   Each of the Individual Defendants:
 28            (a)   directly participated in the management of the Company;
 29                                         2
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                            THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 4 of 17 Page ID #:4




   1         (b)   was directly involved in the day-to-day operations of the Company

   2               at the highest levels;

   3         (c)   was privy to confidential proprietary information concerning the
   4               Company and its business and operations;
   5         (d)   was directly or indirectly involved in drafting, producing, reviewing
   6               and/or disseminating the false and misleading statements and
   7               information alleged herein;
   8         (e)   was      directly   or   indirectly   involved   in   the   oversight   or
   9               implementation of the Company’s internal controls;
 10          (f)   was aware of or recklessly disregarded the fact that the false and
 11                misleading statements were being issued concerning the Company;
 12                and/or
 13          (g)   approved or ratified these statements in violation of the federal
 14                securities laws.
 15
             12.   Innate is liable for the acts of the Individual Defendants and its
 16
       employees under the doctrine of respondeat superior and common law principles
 17
       of agency because all of the wrongful acts complained of herein were carried out
 18
       within the scope of their employment.
 19
             13.   The scienter of the Individual Defendants and other employees and
 20
       agents of the Company is similarly imputed to Innate under respondeat superior
 21
       and agency principles.
 22
             14.   Defendants Innate and the Individual Defendants are collectively
 23
       referred to herein as “Defendants.”
 24
 25
 26
 27
 28
 29                                        3
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 5 of 17 Page ID #:5




   1                                  BACKGROUND

   2         15.   On October 23, 2018, Innate and AstraZeneca announced an

   3   expansion to a pre-existing collaboration agreement. As part of this agreement,
   4   AstraZeneca purchased 9.8% of newly-issued equity stake in Innate and, inter
   5   alia, obtained full oncology rights to monalizumab, a first-in-class humanized
   6   anti-NKG2A antibody. As part of this agreement, Innate was to receive $100
   7   million in milestone payments at the start of the first Phase 3 clinical trial for
   8   monalizumab.
   9                         SUBSTANTIVE ALLEGATIONS
 10                           Materially False and Misleading
                         Statements Issued During the Class Period
 11
             16.   On March 10, 2020, the Company submitted to the SEC a Form 6-K
 12
 13    containing a press release summarizing the results of its fiscal year ended

 14    December 31, 2019 (the “FY2019 Results”). The FY2019 Results was signed by

 15    Defendant Mercier. The FY2019 Results stated the following concerning the
 16    Company’s development of Monalizumab:
 17       • On September 26, the Company announced AstraZeneca will
            advance monalizumab in combination with cetuximab in head and
 18
            neck patients in a Phase III trial. The trial will test monalizumab in
 19         combination with cetuximab in IO-pretreated patients suffering from
 20         recurrent or metastatic (R/M) squamous cell carcinoma of the head
            and neck (SCCHN). Innate is eligible to a $100m milestone
 21         payment from AstraZeneca upon dosing of the first patient in this
 22         first Phase III clinical trial for monalizumab.
                                       *      *    *
 23       • In the first half of 2020, preliminary efficacy data will be
 24         showcased from the expansion cohort 2 that included 40 additional
            IO-pretreated patients.
 25
 26       • Additionally, preliminary efficacy data from the ongoing expansion
            cohort 3 is expected in the second half of 2020, evaluating the
 27
 28
 29                                        4
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 6 of 17 Page ID #:6




   1         combination of monalizumab, cetuximab and durvalumab in IO-
             naïve patients.
   2
             (Emphasis added.)
   3
             17.    On April 24, 2020, the Company submitted to the SEC a Form 20-F
   4
   5   for the fiscal year ended December 31, 2019 (the “2019 20-F”). Attached to the

   6   2019 20-F were certifications pursuant to the Sarbanes-Oxley Act of 2002

   7   (“SOX”) signed by Defendants Mahjoubi and Mercier attesting to the accuracy of
   8   financial reporting, the disclosure of any material changes to the Company’s
   9   internal control over financial reporting and the disclosure of all fraud.
 10          18.    The 2019 20-F stated the following regarding monalizumab in
 11    pertinent part:
 12                 Under our collaboration agreement with AstraZeneca, we are
 13          eligible to receive a $100 million milestone payment upon dosing of
             the first patient in the first Phase III clinical trial for monalizumab.
 14          AstraZeneca has advised us that it expects to commence the Phase III
 15          clinical trial of monalizumab in combination with cetuximab in 2020.
 16          (Emphasis added.)
 17          19.    On May 12, 2020, the Company submitted to the SEC a Form 6-K
 18    containing a press release summarizing the results of its first quarter ended March
 19    31, 2020, (the “1Q2020 Results”). The 1Q2020 Results was signed by Defendant
 20    Mercier. The 1Q2020 Results continued to paint a rosy picture about the
 21    development of monalizumab:
 22
          • At the ASCO20 Virtual Scientific Conference, new efficacy data
 23         will be presented from a Phase II expansion cohort of IO-
 24         pretreated patients.
          • The advancement of monalizumab in combination with cetuximab
 25         to a Phase III trial in IO-pretreated patients suffering from
 26         recurrent or metastatic (R/M) squamous cell carcinoma of the head
            and neck (SCCHN) is expected in 2020.
 27
 28           (Emphasis added.)

 29                                          5
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                             THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 7 of 17 Page ID #:7




   1         20.    According to the 1Q2020 Results, monalizumab trials were on track,

   2   and results were significant enough to share at a scientific conference. Notably,

   3   the 1Q2020 Results did not discuss, in any capacity, the standing agreement
   4   between Innate and AstraZeneca, particularly as it relates to the $100 million
   5   payment due upon dosing of the first patient in the first Phase 3 trial.
   6         21.    The statements contained in ¶16-20 were materially false and/or
   7   misleading because they misrepresented and failed to disclose the following
   8   adverse facts pertaining to the Company’s business, operations and prospects,
   9   which were known to Defendants or recklessly disregarded by them. Specifically,
 10    Defendants made false and/or misleading statements and/or failed to disclose
 11    that: (1) Innate touted the results of their various Phase 2 trials as being within
 12    expectations; (2) Innate continued to reassure investors that they were eligible for
 13    the $100 million payment upon first dosing of Phase 3 trials; (3) Innate failed to
 14    timely disclose their renegotiations with AstraZeneca to split the $100 million
 15
       payment into two $50 million payments, to be partially contingent on
 16
       performance during the Phase 3 trials; and (4) as a result, Defendants’ statements
 17
       about its business, operations, and prospects, were materially false and
 18
       misleading and/or lacked a reasonable basis at all relevant times.
 19
                                   THE TRUTH EMERGES
 20
             22.    On September 8, 2020, the Company submitted to the SEC a Form
 21
       6-K containing a press release summarizing the results of the first half of 2020,
 22
       ended June 30, 2020 (the “1H2020 Results”). The 1H2020 Results was signed by
 23
       Defendant Mercier. In the 1H2020, Defendants abruptly announced a change in
 24
 25    the long-touted payment scheme with AstraZeneca.

 26          23.    In pertinent part, the 1H2020 Results stated the following regarding

 27    monalizumab development:
 28
 29                                        6
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 8 of 17 Page ID #:8




   1      • At the May ASCO20 Virtual Scientific Conference, efficacy data was
            presented from a Phase 2 expansion cohort investigating the
   2        combination of monalizumab and cetuximab in patients with
   3        recurrent or metastatic head and neck squamous cell cancer (R/M
            SCCHN) who have been previously treated with platinum-based
   4        chemotherapy and PD-(L)1 inhibitors (“IO-pretreated”, “Cohort 2”).
   5        Those data showed an overall response rate in line with previously
            reported data and a manageable safety profile.
   6
          • As previously announced, the advancement of monalizumab into a
   7        Phase 3 randomized clinical trial evaluating monalizumab in
   8        combination with cetuximab in patients suffering from R/M SCCHN
            is expected in the second half of 2020.
   9      • Following review of longer patient follow-up and maturing survival
 10         data from Cohort 2, and following discussions with AstraZeneca,
            the Company has agreed to amend the agreement. It will now
 11         receive a $50 million payment upon AstraZeneca’s dosing of the
 12         first patient in the Phase 3 trial, and a $50 million payment after
            the interim analysis demonstrates the combination meets a pre-
 13
            defined threshold of clinical activity.
 14
             (Emphasis added.)
 15
             24.   The same day, before markets opened, Innate held a conference call
 16
       to discuss the 1H2020 Results. During the conference call, Defendant Mahjoubi
 17
 18    stated the following, in pertinent part, regarding monalizumab:

 19                 “Moving to monalizumab and in the beginning a few updates
             from our Phase II program. In May of this year, as part of the ASCO
 20          2020 Virtual Scientific Program, we presented efficacy data from the
 21          Expansion Cohort 2 of our Phase II trial investigating the
             combination of monalizumab and cetuximab in IO-pretreated patients
 22          with recurrent or metastatic head and neck cancer.
 23                 Those data showed an overall response rate in line with
             previously reported data and a very manageable safety profile. In
 24
             addition, we expanded Cohort number 3 of this study exploring the
 25          triplet of monalizumab, cetuximab and durvalumab in IO-naive
 26          patients with head and neck cancer from 40 to 20 patients. We have
             completed enrollment for this cohort and expect to publish related
 27          data in 2021. This is the update on the Phase II program.
 28
 29                                        7
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 9 of 17 Page ID #:9




   1                Now, the great news that we shared this morning and we are
             very excited that AstraZeneca will be advancing monalizumab into
   2         Phase III wheelchair [Phonetic], as we previously announced.
   3         Similar to Cohort 2, AZ study will be evaluated with monalizumab
             and cetuximab in IO-pretreated patients with recurrent or metastatic
   4         head and neck cancer. Importantly, the advancement of
   5         monalizumab into Phase III represents a significant clinical and
             financial milestone for Innate as with the dosing of the first patient
   6         in the Phase III we will be progressed in Innate first ever Phase III
   7         assets.
                    You may recall Innate was eligible to receive $100 million
   8
             from AstraZeneca upon dosing of the first patient in the Phase III
   9         trial. And following the review of the maturation of the data and
 10          discussion with AstraZeneca, the company has agreed to amend the
             agreement and it will now receive a $50 million payment up in
 11          AstraZeneca dosing of the first patient in the Phase III and a $50
 12          million payment after the interim analysis demonstrates that the
             combination meets the pre-defined threshold of clinical activity.
 13                 All other potential development and commercial milestones
 14          related to the agreement remains unchanged, including our
             participation to the financing of the Phase III under the terms we all
 15
             know. Together with AstraZeneca, we are very excited by the
 16          opportunity for monalizumab and believe the novel combination of
 17          pair [Phonetic] in mona, an anti-NKG2A monoclonal antibody, with
             cetuximab has the potential to provide the new therapeutic option for
 18          patients who fail immunotherapy.”
 19
             (Emphasis added.)
 20
             25.    On this news, Innate’s American Depositary Share (“ADS”) prices
 21
       dropped $1.62, or over 26.6%, from closing at $6.07 on September 4, 2020, the
 22
       previous trading day, to open at $4.82 on September 8, 2020 and declined
 23
       throughout the trading day to close at $4.45.
 24
             26.    As a result of Defendants’ wrongful acts and omissions, and the
 25
       precipitous decline in the market value of the Company’s ADSs, Plaintiff and
 26
       other Class members have suffered significant losses and damages.
 27
                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
 28
 29                                        8
                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
 30                           THE FEDERAL SECURITIES LAWS
 31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 10 of 17 Page ID #:10




    1         27.    Plaintiff brings this action as a class action pursuant to Federal Rule

    2   of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons

    3   other than defendants who acquired Innate securities publicly traded on
    4   NASDAQ during the Class Period, and who were damaged thereby (the “Class”).
    5   Excluded from the Class are Defendants, the officers and directors of Innate,
    6   members of the Individual Defendants’ immediate families and their legal
    7   representatives, heirs, successors or assigns and any entity in which Officer or
    8   Director Defendants have or had a controlling interest.
    9         28.    The members of the Class are so numerous that joinder of all
   10   members is impracticable. Throughout the Class Period, Innate securities were
   11   actively traded on NASDAQ. While the exact number of Class members is
   12   unknown to Plaintiff at this time and can be ascertained only through appropriate
   13   discovery, Plaintiff believes that there are hundreds, if not thousands, of members
   14   in the proposed Class.
   15
              29.    Plaintiff’s claims are typical of the claims of the members of the
   16
        Class as all members of the Class are similarly affected by defendants’ wrongful
   17
        conduct in violation of federal law that is complained of herein.
   18
              30.    Plaintiff will fairly and adequately protect the interests of the
   19
        members of the Class and has retained counsel competent and experienced in
   20
        class and securities litigation. Plaintiff has no interests antagonistic to or in
   21
        conflict with those of the Class.
   22
              31.    Common questions of law and fact exist as to all members of the
   23
        Class and predominate over any questions solely affecting individual members of
   24
   25   the Class. Among the questions of law and fact common to the Class are:

   26      • whether the Exchange Act was violated by Defendants’ acts as alleged
   27         herein;
   28
   29                                       9
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                          THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 11 of 17 Page ID #:11




    1      • whether statements made by Defendants to the investing public during the

    2         Class Period misrepresented material facts about the financial condition
    3         and business Innate;
    4      • whether Defendants’ public statements to the investing public during the
    5         Class Period omitted material facts necessary to make the statements made,
    6         in light of the circumstances under which they were made, not misleading;
    7      • whether the Defendants caused Innate to issue false and misleading SEC
    8         filings during the Class Period;
    9      • whether Defendants acted knowingly or recklessly in issuing false and
   10         misleading SEC filings;
   11
           • whether the prices of Innate securities during the Class Period were
   12
              artificially inflated because of the Defendants’ conduct complained of
   13
              herein; and
   14
           • whether the members of the Class have sustained damages and, if so, what
   15
              is the proper measure of damages.
   16
              32.       A class action is superior to all other available methods for the fair
   17
        and efficient adjudication of this controversy since joinder of all members is
   18
   19   impracticable. Furthermore, as the damages suffered by individual Class

   20   members may be relatively small, the expense and burden of individual litigation

   21   make it impossible for members of the Class to individually redress the wrongs
   22   done to them. There will be no difficulty in the management of this action as a
   23   class action.
   24         33.       Plaintiff will rely, in part, upon the presumption of reliance
   25   established by the fraud-on-the-market doctrine in that:
   26      • Innate securities met the requirements for listing, and were listed and
   27         actively traded on NASDAQ, a highly efficient and automated market;
   28
   29                                          10
                           CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                             THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 12 of 17 Page ID #:12




    1      • As a public issuer, Innate filed periodic public reports with the SEC and

    2         NASDAQ;
    3      • Innate regularly communicated with public investors via established
    4         market communication mechanisms, including through the regular
    5         dissemination of press releases via major newswire services and through
    6         other wide-ranging public disclosures, such as communications with the
    7         financial press and other similar reporting services; and
    8      • Innate was followed by a number of securities analysts employed by major
    9         brokerage firms who wrote reports that were widely distributed and
   10         publicly available.
   11         34.    Based on the foregoing, the market for Innate securities promptly
   12
        digested current information regarding Innate from all publicly available sources
   13
        and reflected such information in the prices of the securities, and Plaintiff and the
   14
        members of the Class are entitled to a presumption of reliance upon the integrity
   15
        of the market.
   16
              35.    Alternatively, Plaintiff and the members of the Class are entitled to
   17
        the presumption of reliance established by the Supreme Court in Affiliated Ute
   18
        Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
   19
        omitted material information in their Class Period statements in violation of a
   20
        duty to disclose such information as detailed above.
   21
   22                                         COUNT I

   23     For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants
   24
   25         36.    Plaintiff repeats and realleges each and every allegation contained
   26   above as if fully set forth herein.
   27
   28
   29                                        11
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                           THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 13 of 17 Page ID #:13




    1           37.   This Count is asserted against Defendants is based upon Section

    2   10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

    3   thereunder by the SEC.
    4           38.   During the Class Period, Defendants, individually and in concert,
    5   directly or indirectly, disseminated or approved the false statements specified
    6   above, which they knew or deliberately disregarded were misleading in that they
    7   contained misrepresentations and failed to disclose material facts necessary in
    8   order to make the statements made, in light of the circumstances under which
    9   they were made, not misleading.
   10           39.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
   11   they:
   12      • employed devices, schemes and artifices to defraud;
   13
           • made untrue statements of material facts or omitted to state material facts
   14
                necessary in order to make the statements made, in light of the
   15
                circumstances under which they were made, not misleading; or
   16
           • engaged in acts, practices and a course of business that operated as a fraud
   17
                or deceit upon plaintiff and others similarly situated in connection with
   18
                their purchases of Innate securities during the Class Period.
   19
                40.   Defendants acted with scienter in that they knew that the public
   20
        documents and statements issued or disseminated in the name of Innate were
   21
   22   materially false and misleading; knew that such statements or documents would

   23   be issued or disseminated to the investing public; and knowingly and

   24   substantially participated, or acquiesced in the issuance or dissemination of such
   25   statements or documents as primary violations of the securities laws. These
   26   defendants by virtue of their receipt of information reflecting the true facts of
   27   Innate, their control over, and/or receipt and/or modification of Innate’s allegedly
   28
   29                                        12
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                           THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 14 of 17 Page ID #:14




    1   materially misleading statements, and/or their associations with the Company

    2   which made them privy to confidential proprietary information concerning

    3   Innate, participated in the fraudulent scheme alleged herein.
    4           41.   Individual Defendants, who are the senior officers and/or directors
    5   of the Company, had actual knowledge of the material omissions and/or the
    6   falsity of the material statements set forth above, and intended to deceive Plaintiff
    7   and the other members of the Class, or, in the alternative, acted with reckless
    8   disregard for the truth when they failed to ascertain and disclose the true facts in
    9   the statements made by them or other Innate personnel to members of the
   10   investing public, including Plaintiff and the Class.
   11           42.   As a result of the foregoing, the market price of Innate securities was
   12   artificially inflated during the Class Period. In ignorance of the falsity of
   13   Defendants’ statements, Plaintiff and the other members of the Class relied on the
   14   statements described above and/or the integrity of the market price of Innate
   15
        securities during the Class Period in purchasing Innate securities at prices that
   16
        were artificially inflated as a result of Defendants’ false and misleading
   17
        statements.
   18
                43.   Had Plaintiff and the other members of the Class been aware that the
   19
        market price of Innate securities had been artificially and falsely inflated by
   20
        Defendants’ misleading statements and by the material adverse information
   21
        which Defendants did not disclose, they would not have purchased Innate
   22
        securities at the artificially inflated prices that they did, or at all.
   23
                44.   As a result of the wrongful conduct alleged herein, Plaintiff and
   24
   25   other members of the Class have suffered damages in an amount to be established

   26   at trial.

   27           45.   By reason of the foregoing, Defendants have violated Section 10(b)
   28   of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
   29                                         13
                          CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                            THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 15 of 17 Page ID #:15




    1   plaintiff and the other members of the Class for substantial damages which they

    2   suffered in connection with their purchase of Innate securities during the Class

    3   Period.
    4                                       COUNT II
    5                   Violations of Section 20(a) of the Exchange Act
                              Against the Individual Defendants
    6
    7         46.    Plaintiff repeats and realleges each and every allegation contained in
    8   the foregoing paragraphs as if fully set forth herein.
    9         47.    During the Class Period, the Individual Defendants participated in
   10   the operation and management of Innate, and conducted and participated, directly
   11   and indirectly, in the conduct of Innate’s business affairs. Because of their senior
   12   positions, they knew the adverse non-public information about Innate’s
   13   misstatement of revenue and profit and false financial statements.
   14         48.    As officers and/or directors of a publicly owned company, the
   15
        Individual Defendants had a duty to disseminate accurate and truthful
   16
        information with respect to Innate’s financial condition and results of operations,
   17
        and to correct promptly any public statements issued by Innate which had
   18
        become materially false or misleading.
   19
              49.    Because of their positions of control and authority as senior officers,
   20
        the Individual Defendants were able to, and did, control the contents of the
   21
        various reports, press releases and public filings which Innate disseminated in the
   22
        marketplace during the Class Period concerning Innate’s results of operations.
   23
        Throughout the Class Period, the Individual Defendants exercised their power
   24
   25   and authority to cause Innate to engage in the wrongful acts complained of

   26   herein. The Individual Defendants therefore, were “controlling persons” of Innate

   27   within the meaning of Section 20(a) of the Exchange Act. In this capacity, they
   28
   29                                       14
                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                          THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 16 of 17 Page ID #:16




    1   participated in the unlawful conduct alleged which artificially inflated the market

    2   price of Innate securities.

    3         50.    By reason of the above conduct, the Individual Defendants are liable
    4   pursuant to Section 20(a) of the Exchange Act for the violations committed by
    5   Innate.
    6                                  PRAYER FOR RELIEF
    7         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
    8   judgment and relief as follows:
    9         (a)    declaring this action to be a proper class action, designating plaintiff
   10   as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
   11   the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
   12   Counsel;
   13         (b)    awarding damages in favor of plaintiff and the other Class members
   14   against all defendants, jointly and severally, together with interest thereon;
   15
              (c)    awarding plaintiff and the Class reasonable costs and expenses
   16
        incurred in this action, including counsel fees and expert fees; and
   17
              (d)    awarding plaintiff and other members of the Class such other and
   18
        further relief as the Court may deem just and proper.
   19
                                      JURY TRIAL DEMANDED
   20
              Plaintiff hereby demands a trial by jury.
   21
   22
   23   Dated: October 23, 2020                 THE ROSEN LAW FIRM, P.A.
                                                By: /s/Laurence M. Rosen
   24
                                                Laurence M. Rosen (SBN 219683)
   25                                           355 South Grand Avenue, Suite 2450
   26                                           Los Angeles, CA 90071
                                                Telephone: (213) 785-2610
   27                                           Facsimile: (213) 226-4684
   28                                           Email: lrosen@rosenlegal.com
   29                                        15
                         CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                           THE FEDERAL SECURITIES LAWS
   31
Case 2:20-cv-09778-DDP-AGR Document 1 Filed 10/23/20 Page 17 of 17 Page ID #:17




    1
                                          Counsel for Plaintiff
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
   29                                     16
                      CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   30                        THE FEDERAL SECURITIES LAWS
   31
